      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               v.                                    DECISION AND ORDER

SHAWN LEBRECHT,                                       1:16-CR-00166 EAW

                    Defendant.


I.     INTRODUCTION

       Pending before the Court is a motion filed by defendant Shawn Lebrecht

(hereinafter   “Defendant”)   for   compassionate    release   pursuant   to   18   U.S.C.

§ 3582(c)(1)(A). (Dkt. 58). For the reasons set forth below, Defendant’s motion is denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       On December 14, 2016, a grand jury returned a two-count indictment charging

Defendant with distribution of child pornography in violation of 18 U.S.C.

§ 2252A(a)(2)(A) and possession of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(5)(B) and 2252A(b)(2). (Dkt. 14). Defendant was detained pretrial after

United States Magistrate Judge McCarthy conducted a detention hearing and concluded

that Defendant was “a highly disturbed individual.” (Dkt. 20 at 1). Judge McCarthy’s

decision was, in part, based upon evidence proffered by the Government concerning

Defendant’s on-line chats. (Id.; see Dkt. 54 at ¶ 18 (recitation of chats in Presentence

Investigation Report); Dkt. 61 at 9-10 (Government’s opposition summarizing content of

chats)).


                                          -1-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 2 of 8




       On July 27, 2017, Defendant appeared before the undersigned and entered into a

plea agreement pleading guilty to Count 2 of the indictment charging possession of child

pornography involving a prepubescent minor. (Dkt. 38 at ¶ 1). The plea agreement

contemplated a sentencing range under the Sentencing Guidelines of 87 to 108 months in

prison. (Id. at ¶ 15). The Presentence Investigation Report also calculated a recommended

prison sentence under the Sentencing Guidelines of 87 to 108 months. (Dkt. 54 at ¶ 65).

On December 20, 2017, the undersigned sentenced Defendant to a below-Guidelines

sentence of 60 months in prison, to be followed by ten years supervised release. (Dkt. 56;

Dkt. 57).

       On April 27, 2020, Defendant filed the pending motion for compassionate release.

(Dkt. 58). Defendant contends that his request for release is justified by, among other

reasons: the COVID-19 pandemic; 1 his placement at Elkton Federal Correctional

Institution (“Elkton FCI”) which has well-documented struggles in trying to contain the

spread of the virus; the fact that Defendant is close to the end of his prison sentence, which

is due to be completed on November 27, 2020; and his mental health and medical

conditions. (Id.at 4-6).

       The Government filed is response in opposition on May 11, 2020. (Dkt. 61). The

Government contends that Defendant has failed to establish extraordinary and compelling


1
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to
the World Health Organization’s website, as of May 18, 2020, there were 4,589,526
confirmed cases of COVID-19 worldwide, with 310,391 confirmed deaths. See
Coronavirus (COVID-19), World Health Org., https://covid19.who.int/ (last visited May
18, 2020).
                                            -2-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 3 of 8




reasons for a reduction in his sentence, because even accepting Defendant’s claims as to

his existing medical conditions (for which no medical proof has been submitted), 2 none of

those conditions place him at a higher risk according to the Centers for Disease Control

and Prevention (“CDC”) COVID-19 guidelines. (Dkt. 61 at 4-5). The Government

outlines the steps undertaken by the Bureau of Prisons (“BOP”) to control the spread of

COVID-19, and specific improvements that have been implemented at Elkton FCI. (Id. at

6-8). The Government further contends that Defendant presents a danger to the community

if released. (Id. at 9-11).

       Defendant filed a reply memorandum in further support of his motion on May 13,

2020, arguing that he does not present a danger, he has established extraordinary and

compelling reasons for a reduction in his sentence, and—citing to this Court’s decision in

United States v. McIndoo, ___ F. Supp. 3d ___, No. 1:15-CR-00142 EAW, 2020 WL

2201970 (W.D.N.Y. May 6, 2020)—Defendant contends that the Government is simply

trying to paint a “rosy” picture of the conditions at FCI Elkton. (Dkt. 62).

       In addition to the submission of counsel, the United States Probation Office

(“USPO”) submitted a memorandum to the Court on May 1, 2020, which notes that

Defendant did not participate in any type of sex offender programming during his



2
        The Presentence Investigation Report documented Defendant’s mental health
conditions in detail (Dkt. 54 at ¶¶ 92-108), and the Court will accept the accuracy of
Defendant’s representations concerning his mental health and medical conditions, which
appear consistent with the PSR. Although there is no diagnosis of hypertension set forth
in the PSR, the PSR does state that Defendant indicated he had been prescribed medication
to lower his blood pressure, but the medical records were not obtained because the jail
where Defendant was housed charged a fee for any records. (Id. at ¶ 99).
                                            -3-
       Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 4 of 8




incarceration. The USPO also notes that all community-based sex offender treatment is

being conducted telephonically due to the pandemic, “which is less than ideal, especially

during the initial assessment phase which the offender would be enrolled in if granted

release.” The USPO opposes Defendant’s motion for the reasons documented in its

memorandum.

III.   LEGAL STANDARD AND ANALYSIS

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, __ F. Supp. 3d __, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release statute, as

amended by the First Step Act, is such a statutory exception, and provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Relief is appropriate pursuant to § 3582(c)(1)(A) when the

following conditions are met: (1) the exhaustion requirement of the statute is satisfied;

(2) extraordinary and compelling reasons warrant a reduction of the prison sentence; (3) the

factors set forth at 18 U.S.C. § 3553(a) support modification of the prison term; and (4) the



                                            -4-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 5 of 8




reduction in the prison sentence is consistent with the Sentencing Commission’s policy

statements

       Here, the Government does not oppose Defendant’s application on exhaustion

grounds. See United States v. Wen, ___ F. Supp. 3d ___, No. 6:17-CR-06173 EAW, 2020

WL 1845104, at *4-5 (W.D.N.Y. Apr. 13, 2020) (as a claim-processing rule,

§ 3582(c)(1)(A)’s exhaustion requirement is not jurisdictional and thus subject to the

doctrines of waiver and equitable estoppel). In this case, Defendant submitted a request to

the Warden at Elkton FCI on April 14, 2020 (Dkt. 61-1 at 2), the request was denied on

April 27, 2020 (id. at 4), and more than 30 days have elapsed since Defendant submitted

his request. Thus, the exhaustion requirements of the statute do not operate to bar the

Court’s consideration of the motion.

       However, the Court agrees with the Government that Defendant has failed to

establish extraordinary and compelling reasons justifying a reduction in his sentence, and

moreover, Defendant presents a risk of danger if released. The Sentencing Commission’s

relevant policy statement pertinent to motions under § 3582(c)(1)(A) is contained at

U.S.S.G. § 1B1.13, and among other factors requires that a motion for a reduction in a

prison sentence should only be granted where the Court determines that a “defendant is not

a danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” A defendant’s dangerousness must also be considered as part of a court’s

consideration of the factors set forth at 18 U.S.C. § 3553(a), as mandated by the statute.

Here, Defendant argues that he does not present a danger, citing to his clean disciplinary

record while incarcerated, the BOP’s assessment that he presents a low risk to reoffend

                                           -5-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 6 of 8




once released, and the Government’s apparent decision not to seek Defendant’s civil

commitment pursuant to 18 U.S.C. § 4247. (Dkt. 62 at 4; see Dkt. 60-1 at 4). None of

Defendant’s arguments persuade the Court. Instead, the Court agrees with the Government

that the underlying offense conduct, and in particular Defendant’s communications during

the on-line chats, raise grave concerns about Defendant’s potential danger if released.

While the Court attempted to fashion a sentence that was sufficient but not greater than

necessary to comply with the objectives of sentencing set forth at 18 U.S.C. § 3553(a), and

it believed that a prison sentence of 60 months was appropriate in view of those factors, it

is also apparent that a lengthy supervised release term with robust supervision is absolutely

critical to protecting the community from any risk of danger that Defendant presents. As

documented by the USPO, it is much more challenging during these times of restricted

community-based treatment, to appropriately implement the supervised release conditions.

Moreover, as pointed out by the USPO, Defendant failed to take advantage of any sex

offender treatment while incarcerated even though it is plainly warranted based on his

offense conduct. Defendant has offered no explanation for the absence of such treatment

in his reply submitted in support of the motion. In sum, the Court cannot conclude that

Defendant does not present a risk of danger, and on that basis alone, the pending motion

must be denied.

       Separate and apart from Defendant’s danger, the Court also concludes that

Defendant’s motion must be denied because he has failed to establish extraordinary and

compelling reasons justifying a reduction in his sentence. Defendant is 38 years old, and

he does not credibly identify himself as suffering from any medical condition identified by

                                            -6-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 7 of 8




the CDC as creating a heightened risk factor for COVID-19. 3 In fact, according to

Defendant, he may have already contracted the disease, and it resolved without any medical

treatment. (Dkt. 58 at 8).

       Furthermore, while this Court has already recognized that the conditions at Elkton

FCI appear dire, see McIndoo, 2020 WL 2201970, at *4, and the Government continues to

seem reluctant to acknowledge the seriousness of those conditions, the Court credits the

Government for at least discussing specifics related to Elkton FCI in this case, unlike its

handling of the discussion in McIndoo. (See Dkt. 61 at 6-8). Moreover, the Court’s own

review of the docket in the putative class action pertaining to the conditions at Elkton FCI

reveals that additional efforts have been made to conduct mass testing within the facility.



3
        Defendant is apparently contending that he is “immunocompromised” based upon
his mental health status. (Dkt. 58 at 10). However, Defendant has not established that his
mental health conditions fall within the scope of immunocompromised as defined by the
CDC, which states that “[m]any conditions can cause a person to be immunocompromised,
including cancer treatment, smoking, bone marrow or organ transplantation, immune
deficiencies, poorly controlled HIV or AIDS, and prolonged use of corticosteroids and
other immune weakening medications.” See Frequently Asked Questions: Higher Risk,
Ctrs. for Disease Control & Prevention (May 12, 2020), https://www.cdc.gov/coronavirus/
2019-ncov/faq.html#Higher-Risk. In fact, the Government states that according to
according to an April 26, 2020, Memorandum from a BOP Health Services Administrator
to the Warden at FCI Elkton, Defendant is in “good health.” (Dkt. 61 at 5).
        Defendant also cites to hypertension as a risk factor, but that is not identified by the
CDC as a medical condition placing an individual at a greater risk. The CDC explains:
“At this time, we do not think that people with high blood pressure and no other underlying
health conditions are more likely than others to get severely ill from COVID-19. Although
many people who have gotten severely ill from COVID-19 have high blood pressure, they
are often older or have other medical conditions like obesity, diabetes, and serious heart
conditions that place them at higher risk of severe illness from COVID-19.” See
Frequently Asked Questions: COVID-19 and Hypertension, Ctrs. for Disease Control &
Prevention (May 12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/faq.html#
COVID-19-and-Hypertension.
                                             -7-
      Case 1:16-cr-00166-EAW-JJM Document 63 Filed 05/18/20 Page 8 of 8




See Status Report, Wilson v. Williams, No. 4:20-CV-00794-JG, Dkt. 81 (N.D. Ohio Apr.

30, 2020). The Court also notes that Defendant is not identified as a medically vulnerable

inmate on the list filed in connection with that putative class action. See Exhibit A to

Notice of Identification of Inmates, Wilson v. Williams, No. 4:20-CV-00794-JG, Dkt. 35-1

(N.D. Ohio Apr. 30, 2020). As the Court noted in McIndoo, even given the serious

conditions at Elkton FCI, release from custody is not the automatic result. A court must

consider all the relevant circumstances, and here, those circumstances do not rise to the

level of extraordinary and compelling reasons justifying a reduction in Defendant’s

sentence.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 58) is denied.


         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge

Dated:         May 18, 2020
               Rochester, New York




                                           -8-
